Citation Nr: 1724396	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder. 

2.  Service connection for a cervical spine disorder. 

3.  Service connection for a lumbar spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1970 to April 1970, and from June 1980 to October 1980.  The Veteran also had inactive duty for training (INACDUTRA) service in January 1990 with the Air Force Reserve. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In a March 2008 decision, the Board accepted the Veteran's testimony at the January 2008 Board hearing with respect to the issues or claims on appeal as a notice of disagreement (NOD) with the April 2007 rating decision.  The Board then remanded these claims or issues for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2010, the Board again remanded the claims or issues on appeal to the Agency of Original Jurisdiction (AOJ) for issuance of a SOC.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ issued a May 2012 SOC, and the Veteran perfected the appeal as to the issues on appeal by filing a VA Form 9 in May 2012.  Therefore, the Board finds that the AOJ substantially complied with the March 2008 and June 2010 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In January 2008, the Veteran provided testimony pertaining to the issues on appeal at a Board hearing before one of the undersigned Veterans Law Judges (VLJs).  In October 2016, the Veteran was afforded another Board hearing before one of the undersigned VLJs.  The January 2008 and October 2016 Board hearing transcripts are of record.

The VLJs who conduct hearings in a veteran's appeal must participate in making the final determination of the claims involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  When an appellant has a Board hearing before two separate VLJs during the pendency of an appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  During the October 2016 Board hearing, the Veteran was informed of the right to a hearing before the third undersigned VLJ, but the Veteran waived the right to an additional Board hearing.  See October 2016 Board hearing transcript. 

In a May 2017 statement, the Veteran elected to represent himself; therefore, the Veteran is unrepresented in this appeal.

The issues of service connection for cervical spine and lumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for a cervical spine disorder was denied in a March 2002 rating decision on the basis that the cervical spine disability was first noted many years after service, with no evidence to link the cervical spine disability to service (no nexus); the Veteran was notified of appellate rights, but did not timely perfect an appeal of the March 2002 rating decision.

2. Evidence received since the March 2002 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a cervical spine disorder (nexus to service), so raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disorder. 


CONCLUSIONS OF LAW

1. The March 2002 rating decision, which denied service connection for a cervical spine disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016). 

2. The criteria for reopening service connection for a cervical spine disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is reopening service connection for a cervical spine disorder, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or duty to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Reopening of Service Connection for a Cervical Spine Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied service connection for a cervical spine disorder in a March 2002 rating decision on the basis that the cervical spine disability was first noted many years after service, with no evidence to link the cervical spine disability to service (no nexus).  In a March 2002 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  In April 2002, the Veteran filed a notice of disagreement with the March 2002 rating decision.  In September 2003, VA issued a SOC affirming the prior denial of service connection for a cervical spine disorder.  While the Veteran filed a VA Form 9 in December 2003, he did not timely perfect an appeal of the March 2002 rating decision; thus, the March 2002 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§  20.302, 20.1103 (2016); see also January 2004 VA letter (informing the Veteran that he did not timely file a substantive appeal with respect to the issue of service connection for a cervical spine disorder).

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a cervical spine disorder.  The new evidence includes an October 2016 letter by Dr. V.H., who indicated that the Veteran was currently under his care, and opined that the injury to Veteran's neck is a previous injury received from his time in service.  The Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses a previously unestablished element of a nexus between the current cervical spine disability and active service.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a cervical spine disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a cervical spine disorder is granted.


REMAND

Service Connection for Cervical Spine and Lumbar Spine Disorders 

The Veteran contends that service connection for cervical spine and lumbar spine disorders is warranted because these disabilities started in service.  Specifically, the Veteran asserted that the cervical spine and lumbar spine disorders were caused by an injury during basic training in February 1970 when he fell while climbing a rope, which he asserts resulted in a neck fracture and a low back injury.  See, e.g., October 2016 Board hearing transcript. 

The record reflects that the Veteran has current disabilities of the cervical and lumbar spine.  A January 2010 VA radiology report shows diagnoses of intervertebral disc degeneration of the lumbar and cervical spine, as well as a reversal of the normal cervical spine lordosis.

Service treatment records show that the Veteran complained of low back pain in February 1970 but did not have any complaints, treatment, or diagnosis of a cervical spine disability during service.  The Veteran indicated that he injured both the cervical spine and the lumbar spine at the time of the February 1970 fall.  See, e.g., October 2016 Board hearing transcript.  The April 1970 service separation examination report shows a normal clinical evaluation of the spine. 

An October 1972 post-service VA treatment record showed no spine abnormalities.  A December 1973 post-service VA examination report shows that the Veteran reported severe neck and low back pain, and gave a history of a fall in service.  A November 1979 report of medical history completed by the Veteran upon enlistment into the Air Force shows that the Veteran denied current symptoms and history of arthritis, broken bones, recurrent back pain, or bone, joint, or other deformity.  See also February 1981, April 1985, and June 1989 periodic reports of medical history.  The November 1979 Air Force enlistment examination shows a normal clinical evaluation of the spine.  See also August 1983 and June 1989 periodic Reserve service examinations.

A February 1991 private treatment record noted a chronic lumbar strain since a November 1990 injury when the Veteran fell off a golf cart onto his back.  A May 1993 private treatment record noted that the Veteran had a workers' compensation claim in 1987 for injuries to the neck and back.  In connection with a workers' compensation claim, a November 1994 examination report shows complaints of neck and low back pain from an injury on March 20, 1994.  The Veteran explained that, in the course of usual employment, he was lifting case files weighing up to 40 pounds when he experienced neck and low back pain.  The Veteran reported a history of a concussion at age 13 when he was struck by a vehicle while riding a bicycle and that he fully recovered from this injury; an automobile accident at age 17 that he fully recovered from; and an injury to the head and neck at age 18 when he fell from a rope during basic training in service.  The Veteran indicated that he did not fully recover from this injury insomuch as he experienced neck pain and migraine headaches for approximately seven years.  

An October 1995 private treatment record shows that the Veteran reported cervical spine and lumbar spine strains from a lifting injury in 1992 or 1993, as well as a low back injury during service in the Marine Corps.  See also June 1996 VA treatment record (Veteran reported an injury when he fell from a rope during service).  A May 1999 VA treatment record shows that the Veteran reported a history of cervical and lumbar spine injury during service in 1970 when he fell from a rope approximately 20 feet.  The Veteran reported that he reinjured the low back after service in 1993 and again in 1995.  The May 1999 VA clinician diagnosed severe spondylosis of the cervical spine with forminal stenosis, and moderate degenerative disc disease of the lumbar spine.

VA Examination(s)

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran has not been afforded VA examinations in connection with the claims for service connection for cervical spine and lumbar spine disabilities.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of the current cervical spine and lumbar spine disabilities.

Social Security Administration (SSA) Disability Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the remaining claims or issues on appeal.  In an October 1973 statement, the Veteran reported that he had been found disabled by SSA.  A February 2000 VA treatment record noted that the Veteran had been on disability for several years due to neck and back pain.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the claims or issues on appeal, the Board finds that a remand for SSA records may be helpful.

Clarification of Private Opinions

The Veteran submitted an October 2016 letter by Dr. V.H., who indicated that the Veteran was under his care, and opined that the injuries to the Veteran's back and neck are previous injuries received from the Veteran's time in the military; however, Dr. V.H. did not provide a rationale for this opinion.  In another letter dated in March 2017, Dr. V.H. indicated that the Veteran has been under his medical care since 1991 and has had spine pain since then.  Dr. V.H. noted that the Veteran had a head injury during service in 1970 and found out that he had a cervical spine fracture 40 years later.  Dr. V.H. opined that it is likely that the cervical fracture is from injury sustained many years before.  It is unclear whether Dr. V.H. intended to relate the cervical spine fracture to service; moreover, Dr. V.H. did not provide a rationale for this purported opinion.  The AOJ should contact the Veteran and provide him the opportunity to submit clarification from Dr. V.H. (or another health professional) with regard to the October 2016 medical opinion letter.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. §§ 4.2, 19.9(a) to indicate that return of a private medical report to obtain clarifying information may be appropriate).

Accordingly, the issues of service connection for cervical spine and lumbar spine disorders are REMANDED for the following actions:

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical 
2. 
records associated with any subsequent disability determinations by SSA.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

3. Request Workers Compensation claim and all records regarding the 1987 claim for injuries reported to be to the neck and back. 

4. Schedule the appropriate VA examination(s) with opinions in order to assist in determining the etiology of the current cervical spine and lumbar spine disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  


The examiner(s) is (are) requested to provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the cervical spine disability had its onset during, or is otherwise related to service, to include the in-service fall while climbing a rope in February 1970?

Is it as likely as not (i.e., probability of 50 percent or more) that the lumbar spine disability had its onset during, or is otherwise related to service, to include the in-service fall while climbing a rope in February 1970?

5. The AOJ should contact the Veteran and afford him the opportunity to submit any clarification to the October 2016 and March 2017 private medical opinions by Dr. V.H. with respect to the etiology of the cervical spine and lumbar spine disabilities.  The AOJ should associate any additional evidence submitted by the Veteran with the claims file.

6. Then, readjudicate the remaining issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________                             __________________________
         H. N. SCHWARTZ	 	               L. HOWELL
    Veterans Law Judge                                               Chief Veterans Law Judge         
    Board of Veterans' Appeals		      Board of Veterans' Appeals




_____________________________
J. PARKER
Veterans Law Judge 
Board of Veterans' Appeals
Department of Veterans Affairs


